Citation Nr: 0500112	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neck problems with 
headaches.

4.  Entitlement to service connection for numbness of the 
fingers, both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
November 1969.  

Service connection is in effect for scar, residuals of a 
shell fragment wound to the medial aspect of the left thigh 
with retained foreign body, for which a rating is now 
assigned of 10 percent disabling.  That issue is not part of 
the current appeal. 

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran provided testimony before a Veterans Law Judge in 
April 2004; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had active service from September 1967 to 
November 1969.  His military occupational specialty (MOS) 
shown on his DD 214 was a light weapons infantryman.  The 
limited service documentation (and absent a 201 file) shows 
that he earned various medals including the Vietnam Service 
Medal and became an expert in the M-14.  He was in the 
Republic of Vietnam for about 6 months, during which time he 
states that he was with the Company C, 2nd Bn., 9th Cavalry, 
in the 1st Cavalry Div., in the field at LZ Carol and in 1968 
in Quan Tri Province, Vietnam.

The veteran was reportedly exposed to excessive noise in his 
MOS in service during combat.  He has argued that the RO 
denied his claim for hearing loss and tinnitus on the basis 
that he was not in combat, which is clearly inaccurate, as 
evidenced in the grant of service connection for the shrapnel 
injury wound to the left knee area; and that he has been told 
that his hearing and tinnitus problems are due to the 
acoustic trauma in service, absent any significant noise 
exposure since service.

His service records in the file are very limited, but show 
audiometric findings of no hearing loss.  The veteran has 
stated that he has been seen since 1973 at the VA facility in 
Los Angeles, and some records are in the file from that 
facility.  However, most of the notations are for ongoing 
dermatological or urological problems, and except for minimal 
notations of tingling in his fingers and tinnitus, there are 
no records in the file for his claimed treatment in those 3 
decades since service for the other alleged disabilities.  

The veteran has stated that he has no treatment except, and 
there are no records other than those available from, VA.

The veteran has testified as to the onset of his symptoms.  

The veteran underwent VA examination in the late 1990's, but 
except for an uncertified audiometric report showing high 
frequency hearing loss in both ears, and ongoing complaints 
of tinnitus, there has been no VA examination to determine 
the nature of current clinical findings and there is no 
opinion as to the potential for the veteran's claimed 
disabilities being a result of his in-service experiences.   

Based on the evidence of record, and the discussions with the 
veteran as to required evidence, it is unclear that he 
understands what is required to prove his claim; and more 
importantly, it appears that all reasonable efforts have not 
yet been made to assist him in obtaining pertinent productive 
evidence with regard to his pending claim.  

The Board has no option but to remand the case for the 
following actions:

1.  The RO should also secure all 
available service records to include any 
medical reports and to include his 
personnel records including but not 
limited to a 201 file.  These should be 
added to the claims file.  

The RO should also secure complete 
pertinent service history of the 
activities, locations and campaigns in 
which his units were participants in the 
time when he was in Vietnam.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Complete VA treatment records should be 
obtained from the VA facility in Los 
Angeles; and the veteran should be asked 
to identify any other VA facilities 
wherein he may have received care, and 
the RO should assist in obtaining such 
records.

3.  The veteran should then be scheduled 
for all pertinent VA examinations to 
determine the current nature and extent 
of all hearing loss, tinnitus, finger 
tingling and cervical/neck problems with 
headaches.  The examiners should evaluate 
all evidence prior to examining the 
veteran, and opinions should be rendered 
as to the probability and/or possibility 
of the veteran's current disabilities 
being the result of in-service 
experiences [including experiences which 
may be presumed pursuant to 38 U.S.C.A. 
§  1154, from the records of activities, 
campaigns, etc. of the infantry units 
with which he was associated, absent 
specific records for the veteran's care].  
All necessary laboratory and other 
testing should be accomplished including 
certified audiometric results.

4.  The case should then be reviewed by 
the RO for all due process requirements, 
and the issues adjudicated on all 
possible theories, based on the overall 
evidence of record.  If the decision 
remains denied, the RO should issue a 
comprehensive SSOC and the veteran should 
be provided the opportunity to respond 
thereto.  The case should be returned to 
the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


